
	
		III
		110th CONGRESS
		2d Session
		S. RES. 450
		IN THE SENATE OF THE UNITED STATES
		
			February 13, 2008
			Mr. Enzi (for himself,
			 Mr. Barrasso, Mr. Allard, Mr.
			 Craig, Mr. Crapo,
			 Mr. Domenici, Mr. Dorgan, Mr.
			 Ensign, Mr. Bingaman,
			 Mr. Inhofe, Mrs. Murray, Mr.
			 Reid, Mr. Salazar,
			 Mr. Stevens, Mr. Martinez, and Mr.
			 Johnson) submitted the following resolution; which was referred to
			 the Committee on the
			 Judiciary
		
		RESOLUTION
		Designating July 26, 2008, as
		  National Day of the Cowboy.
	
	
		Whereas pioneering men and women, recognized as
			 cowboys, helped establish the American West;
		Whereas the cowboy embodies honesty, integrity, courage,
			 compassion, respect, a strong work ethic, and patriotism;
		Whereas the cowboy spirit exemplifies strength of
			 character, sound family values, and good common sense;
		Whereas the cowboy archetype transcends ethnicity, gender,
			 geographic boundaries, and political affiliations;
		Whereas the cowboy is an excellent steward of the land and
			 its creatures, who lives off of the land and works to protect and enhance the
			 environment;
		Whereas cowboy traditions have been a part of American
			 culture for generations;
		Whereas the cowboy continues to be an important part of
			 the economy through the work of approximately 727,000 ranchers in all 50 of the
			 United States that contribute to the economic well-being of nearly every county
			 in the Nation;
		Whereas annual attendance at professional and working
			 ranch rodeo events exceeds 27,000,000 fans and rodeo is the 7th most-watched
			 sport in the Nation;
		Whereas membership and participation in rodeo and other
			 organizations that promote and encompass the livelihood of a cowboy span every
			 generation and transcend race and gender;
		Whereas the cowboy is a central figure in literature,
			 film, and music and occupies a central place in the public imagination;
		Whereas the cowboy is an American icon; and
		Whereas the ongoing contributions made by cowboys and
			 cowgirls to their communities should be recognized and encouraged: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)designates July
			 26, 2008, as National Day of the Cowboy; and
			(2)encourages the
			 people of the United States to observe the day with appropriate ceremonies and
			 activities.
			
